Citation Nr: 0708764	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from February 1984 to October 
1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for procedural and 
evidentiary considerations, and that the action requested has 
now been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that in her original claim on appeal, 
the veteran sought a rating in excess of 10 percent for her 
service-connected lumbosacral strain.  Thereafter, a November 
2006 rating decision increased the rating for this disability 
to 20 percent, effective from the date of claim of November 
2002.  The veteran has continued her appeal.

Finally, the Board notes that the record reflects that the 
veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability and service connection for 
depression as secondary to service-connected disability.  
These matters are referred to the RO for appropriate 
adjudication.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by symptoms 
that are productive of not more than moderate limitation of 
motion and pain; forward flexion to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003), Diagnostic Codes 5235 through 5243 
(effective September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
her claim for an increased rating.  

First, in a letter dated in December 2002, the veteran was 
advised of the evidence necessary to substantiate her claim, 
and the respective obligations of Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, following the Board's remand of June 2004, the 
veteran was furnished with June 2004 and February 2005 
letters that again notified the veteran of the evidence 
needed to substantiate her claim, and the respective 
obligations of VA and the veteran in obtaining that evidence.  
Id.  A similar letter was also sent to the veteran in 
December 2005 following the Board's December 2005 remand.  

Although the December 2002, June 2004, February 2005, and 
December 2005 VCAA notice letters did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  While the claims file does not reflect that the RO 
took any additional efforts to obtain records from St. Mary's 
Hospital following its receipt of signed authorizations from 
the veteran in August 2006, the claims file further reflects 
that records from this facility were obtained in March 1990 
and are contained within the record.  Consequently, the Board 
does not find that further action is required as to these 
records.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.


II.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral Strain

Background

The history of this disability shows that service connection 
for lumbosacral strain was granted by an April 1990 rating 
decision, at which time a 10 percent rating was assigned, 
effective from October 1989. 

The subject claim for an increased rating was filed in 
November 2002.

VA spine examination in January 2003 revealed that the 
veteran reported chronic low back pain, which varied in 
severity.  The pain would increase with certain activities 
and she complained of intermittent episodes of radiating pain 
into the left leg.  Examination of the low back revealed no 
spasm, but there was tenderness to palpation in the midline 
of the lower lumbar region.  On range of motion testing of 
the lumbar spine, she had 80 degrees of flexion and 15 
degrees of extension, 30 degrees of right lateral bending, 
and 20 degrees of left lateral bending, all with pain.  
Neurological examination revealed some slight weakness of the 
left extensor hallucis longus that were believed to be 
related to bunionectomy.  Sensory testing revealed some 
generalized decrease in the left lower extremity.  There was 
also pain with straight leg raising but no radicular pain.  
September 2002 magnetic resonance imaging (MRI) was noted to 
be within normal limits.  

The impression included service-connected lumbosacral strain 
with normal MRI scan from September 2002.  The examiner 
commented that pain would further limit function ability 
during flare-ups or with increased use.  

January 2003 VA neurological examination revealed that the 
veteran's complaints included occasional numbness in the left 
upper part of her thigh.  She would notice this when her left 
foot was in a certain position.  Physical examination 
revealed no muscle atrophy in the upper or lower extremities.  
Sensory examination showed reduced pinprick in the left body.  
Abnormal findings were noted to include very brisk deep 
tendon reflexes on the left side, especially at the Achilles 
tendon and the patella.  Since there were some mild sensory 
side to side changes on the face, it was believed that the 
veteran may have a lesion above the foramen magnum.  Further 
MRI was requested as a result of these findings.  

VA MRI in February 2003 was interpreted to reveal a very 
small lesion in the left corona radiate which was probably 
not of clinical significance.  The impression was clonus of 
the left ankle of undetermined etiology.

VA treatment records from April 2003 reflect that the veteran 
still complained of back muscle spasms, but that the MRI of 
her brain and neck was generally within normal limits.

VA examination in July 2004 revealed that the veteran 
reported increasing lower back problems with symptoms 
specifically in her left lower extremity.  She also reported 
a slight decrease in her subjective strength in the left 
lower extremity.  There was also a slight limp on the left.  
Physical examination revealed that the veteran could forward 
flex to 80 degrees, extend to 40 degrees, bilaterally, bend 
to 30 degrees, and rotate 45 to 50 degrees, bilaterally.  
There was also tenderness along the paraspinal musculature of 
the lumbar spine to direct palpation, but no tenderness along 
the midline nor any step offs or masses or lesions noted.  
Sensitivity at this time was found to be normal but there was 
unusual clonus on the left.  X-rays of the lumbar spine 
showed some loss of lumbar lordosis and some degenerative 
changes.  An X-ray from July 2004 reflects an impression of 
small osteophytes but otherwise unremarkable findings.  The 
examiner noted the veteran's current complaints of radiating 
back pain likely originated from her service-connected 
injury, although it had been exacerbated by her activities 
since leaving the Coast Guard.  

A VA medical report from July 2004 reflects that the examiner 
reviewed the results of the MRI from February 2003 and 
service medical records from the claims file.  After noting 
that there was no mention of brisk reflexes in connection 
with lumbosacral evaluations during service, the examiner 
concluded that the brisk reflexes and few beats of clonus in 
the left Achilles noted at the time of previous examination 
could not be explained by the findings in the active duty 
medical record.

July 2004 MRI of the lumbar spine was interpreted to reveal a 
very small central herniated disc at the L5-S1 level.  

A VA treatment record from July 2005 reflects that the 
veteran complained of radiating back pain down the left leg.  
Physical examination revealed back pain over the lumbar spine 
with positive straight leg raising and clonus left ankle.  X-
rays reportedly revealed loss of disc space at L1-2.  The 
assessment was sciatica.

A VA outpatient record from September 2005 reflects that the 
veteran's back pain had reportedly improved since she had 
been going to a chiropractor, but that her neck pain had 
increased.  

VA neurological examination in January 2006 revealed that the 
veteran continued to have complaints of muscle tightness and 
tenderness in the lumbar area.  There were no complaints of 
numbness in the lower extremities at this time.  Physical 
examination revealed that the veteran was wearing a back 
brace.  The veteran generally had 5/5 strength in the upper 
and lower extremities.  Gait was noted to be slightly wide-
based and slow.  There was no straight leg raise complaint.  
However, this was a limited examination due to the back 
brace, which also limited her motion, and sensation was 
intact.  A couple of beats of clonus were noted in both lower 
extremities.  The examiner indicated that the veteran did not 
have a specific neurological finding other than the 
hyperreflexia of the upper and lower extremities that was 
evaluated in 2003.  The examiner opined that the increased in 
reflexes was unrelated to the lumbosacral strain for which 
she was service connected.  The examiner further opined that 
the veteran's complaint of pain on range of motion of the 
lumbar spine appeared to be mechanical and musculoskeletal 
rather than secondary to neurological problems.  

A VA treatment record from February 2006 reflects an 
assessment that included chronic low back pain.  In March 
2006, the veteran's complaints included chronic low back 
pain.  Sensory examination revealed decrease on the left side 
to pinprick.  The assessment included low back pain and 
diffuse hyperreflexia.  

VA MRI of the lumbar spine in May 2006 was interpreted to 
reveal no evidence of a herniated disc.  The impression was 
no abnormalities of the lumbar spine.

VA examination in July 2006 revealed that the veteran 
reported pain in the left side of her musculature that 
radiated down the back of her leg to the plantar aspect of 
her foot.  She also claimed to be in constant pain with 
additional flare-ups 5-6 times per day that lasted from 30 
minutes to an hour for which she would need to rest.  She 
also reported 2 incapacitating episodes per month in the past 
12 months that would usually last a day and require bed rest.  
Physical examination revealed some tenderness to palpation 
over the left paraspinal musculature around L4-5 with some 
mild spasm.  There was also hyperesthesias on the plantar 
aspect of the left foot, otherwise the remainder of the 
examination was normal from L2-L5 on the left and S1 to L2 on 
the right.  Motor examination was 5/5 bilaterally, with the 
exception of about 4+/5 strength tibialis anterior on the 
left.  There was also clonus on the left foot and an 
equivocal Babinski sign bilaterally.  There was pain with 
straight leg raising but no radicular pain.  The range of 
motion revealed forward flexion to 70 degrees, extension of 5 
degrees, both active and passive, lateral flexion of 15 
degrees, and rotation of 10 degrees.  Pain was exhibited at 
the extremes of all motions and after repetitive use, flexion 
was to 40 degrees, extension was to 0 degrees, and rotation 
was to 5 degrees.  MRI from 2005 was noted to indicate a 
slight disc height loss at L5-S1, otherwise no other changes.  
A limited MRI in 2006 did not reveal any abnormalities.  

The assessment was lower back pain with left leg 
radiculopathy, and status post lumbar strain.  The VA 
examiner commented that the veteran had decreased function 
and range of motion after repetitive use, causing pain, 
weakness, and fatigue, and that this was manifested by 
decreased range of motion as previously mentioned.  The 
examiner believed that he would have to resort to mere 
speculation in order to decide whether the veteran's initial 
injury caused her residual back pain and radicular pain.  
Seeing as she did not have any degenerative changes in her 
spine and no herniated discs according to her most recent 
MRI, the examiner opined that this was most likely a back 
strain that never resolved.

A VA treatment record from August 2006 reflects an assessment 
of chronic back/neck pain, with chronic hyperreflexia.  It 
was further noted that there was no evidence of central 
nervous system (CNS) lesions to explain hyperreflexia-likely 
drug/metabolic related.  


Rating Criteria and Analysis

As was noted previously, service connection for lumbosacral 
strain was originally established by an April 1990 rating 
decision, at which time a 10 percent rating was assigned.  
The rating was assigned a 10 percent rating for lumbosacral 
strain with characteristic pain on motion pursuant to former 
Diagnostic Code 5295.  Thereafter, following the instant 
claim for an increased rating, a November 2006 rating 
decision increased the rating for the veteran's lumbosacral 
strain to 20 percent, effective from November 29, 2002, under 
Diagnostic code 5237.  This particular diagnostic code did 
not come into effect until September 2003, but it is noted 
that the RO apparently found that the limitation of motion 
reflected in the evidence of record constituted moderate 
limitation of motion of the lumbar spine required for a 20 
percent rating under former Diagnostic Code 5292, or that the 
evidence supported findings consistent with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position required for a 20 percent 
rating under former Diagnostic Code 5295.  

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes related to spine disabilities effective in and 
after September 2002.

In this regard, while the Board first recognizes the 
applicability of former Diagnostic Codes 5292 and 5295, the 
Board does not find that either Diagnostic Code results in a 
rating higher than the currently assigned rating of 20 
percent.  More specifically, the Board finds that the 
limitation of motion noted in January 2003 and July 2004 
demonstrated almost full range of motion, and while range of 
motion in subsequent examination was more restricted, with 
significant limitation of motion on use noted in July 2006, 
recent evaluation indicates flexion of as much as 70 degrees 
with pain on the extremes of motion, which is not consistent 
with severe impairment.  In fact, the Board finds that the 
veteran's limitation of motion is in the lumbar spine is 
actually more consistent with a finding of slight limitation 
of motion, and that it is her pain resulting in functional 
problems that warrants an elevation to a 20 percent for 
moderate limitation of motion under former Diagnostic Code 
5292.  Consequently, a 40 percent rating for severe 
limitation of motion of the lumbar spine is not warranted.  
In addition, as pain is already contemplated in the current 
20 percent rating, the Board finds that the veteran's pain 
cannot by itself entitle the veteran to an even higher rating 
under former Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45 
(2006).  

The Board further notes that the next higher and maximum 
rating of 40 percent under former Diagnostic Code 5295 
requires severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and there is little or no 
medical evidence of disability consistent  with these 
criteria.

The Board also notes that while the evidence reflects 
findings of  a small herniated disc and left leg 
radiculopathy found on occasion have not been linked to the 
service connected lumbar strain by the medical evidence and 
do not provide a basis for an award of increased disability 
compensation.  Therefore, the Board will not currently 
consider such disabilities for the purpose of determining the 
veteran's entitlement to an increased rating for her service-
connected lumbosacral strain.  

Revisions effective in September 2003 relate to rating 
diseases and injuries of the spine.  Under the revised 
regulations, a 20 percent rating requires forward flexion of 
the thoracolumbar spine greater than 30 degrees, but greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or,  
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In order 
to warrant the next higher evaluation of 40 percent, there 
must be favorable ankylosis or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating, and unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective as of September 26, 2003).  

The lack of findings of ankylosis of the lumbar spine or 
forward flexion limited to 30 degrees or less would clearly 
preclude the assignment of a higher rating for  thoracolumbar 
spine under the "new" criteria for diseases and injuries of 
the spine found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243 (effective as of September 26, 2003).  
Examinations have clearly shown motion of the spine to well 
in excess of 30 degrees.  In fact, on the latest examination 
flexion was to 60 degrees and with repetitive use the motion 
was still well in excess of 30 degrees.  Accordingly, based 
on all of the foregoing, the Board finds that a preponderance 
of the evidence is against a rating in excess of 20 percent 
for lumbosacral strain.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


